The judgment of the court was pronounced by
Rost, J.
This is a suit by the liquidating partner of the commercial firm of A. S. Barr Sf Co. upon a nole subscribed by the defendants to the order of A. S. Barr, since deceased.
The defence is, that the plaintiff has no right to receive payment of the note, and that it belongs to the legal representatives of Barr. There was judgment against the plaintiff as of non-suit, and he appealed.
It is proved that this note, although made in favor of Barr alone, was entered on the books of the firm as a credit to the defendants, who were in the habit of dealing with the firm, and were at the time indebted to it. This entry of the note in the books as a partnership asset was made sixteen months before the death of Barr, and must bo presumed to have been made, if not by Barr himself, at least with his knowledge and consent. We are of opinion that, this long acquiescence on his part sufficiently establishes the title ofjhe partnership to the note, and that the legal representatives of Barr could not now claim it as his property.
For the reasons assigned, it is ordered that the judgment in this case be reversed. It is further ordered, that the plaintiff, in his capacity of liquidator of the firm of A. S Barr Sf Co., recover from the defendants the sum of $734 02, with interest at the rate of eight per cent per annum from the 1st of March, 1848, till paid, and costs in both courts.